            6:21-cv-01168-DCC                Date Filed 06/09/21         Entry Number 13         Page 1 of 1


                                                IN THE UNITED STATES
                                                   DISTRICT COURT
                                            DISTRICT OF SOUTH CAROLINA
                                                GREENVILLE DIVISION


    Tashia Kennedy, et al                                             Case No. 6:21-cv-1168-DCC
    Plaintiff(s),                                             ORDER SETTING PRETRIAL TELEPHONE
                                                                        CONFERENCE
    v.

    Monroe Group Ltd., et al

    Defendant(s),

          In this action, the Court wishes to conduct a telephone conference with the attorneys of record

pursuant to Rule 16 of the Federal Rules of Civil Procedure. In light of the case assignment to the

Honorable Donald C. Coggins, Jr., the Court will conduct the Rule 16 telephone conference on

July 13, 2021 at 10:30 A.M. Matters to be taken up at the telephone conference will include all those

items identified in Rule 16(a) and (c).

          The attorneys of record shall themselves conduct a conference pursuant to Rule 26(f) no later

than 14 days prior to the Rule 16 telephone conference and shall attend the Rule 16 telephone conference

prepared to provide the Court with an oral Rule 26(f) report that will assist the Court in formulating a

scheduling          order.1   Plaintiffs'   counsel   is   directed     to   arrange   and   initiate   the   conference

call, conference in all other participating counsel, and then connect to chambers at 864-591-5340.

          At the conclusion of the telephone conference, the Court will announce certain deadlines to be met

for the duration of this case and a written scheduling order will be entered.

          IT IS SO ORDERED

                                                       s/Donald C. Coggins, Jr.
June 9, 2021                                           Donald C. Coggins, Jr.
Spartanburg, South Carolina                            United States District Judge




1
  It should be noted that this Court’s practice of meeting with the attorneys in person and receiving an
oral Rule 26(f) report may not be consistent with the practice of other judges in this district. Because of
the procedures outlined in this order, there is no need for the parties to file a written Rule 26(f) report,
as required by other judges in the district.
